                 1
                 2
                 3
                 4
                 5                                UNITED STATES DISTRICT COURT
                 6                                       DISTRICT OF NEVADA
                 7                                                  ***
                 8     KMI ZEOLITE, INC. et al.,                            Case No. 2:15-CV-2038 JCM (NJK)
                 9                                          Plaintiff(s),                     ORDER
               10             v.
               11      UNITED STATES DEPARTMENT OF THE
                       INTERIOR, et al.,
               12
                                                          Defendant(s).
               13
               14
                             Presently before the court is defendant Nye County’s motion to enforce settlement. (ECF
               15
                      No. 153). Plaintiff ABC Recycling Industries, Inc. (“ABC”) and Robert Ford (collectively
               16
                      “plaintiffs”) have filed a response (ECF No. 155), to which Nye County replied (ECF No. 156).
               17
                             Also before the court is Magistrate Judge Nancy J. Koppe’s report and recommendation.
               18
                      (ECF No. 162). Plaintiffs have not filed an objection and the time to do so has passed.
               19
                      I.     FACTS
               20
                             ABC initiated this quiet title action against Nye County and sixteen other defendants to
               21
                      determine the rightful owner of three tracts of real property located in Nye County. (ECF No. 55).
               22
                      In December 2018, plaintiffs and Nye County entered into a settlement agreement providing that
               23
                      ABC file a motion to dismiss Nye County with prejudice upon the consummation of a road right-
               24
                      of-way easement on the property. (ECF No. 153).
               25
                             On December 28, 2018, plaintiffs and Nye County recorded the easement. Id. However,
               26
                      plaintiffs did not file a motion to dismiss Nye County with prejudice. Now, Nye County moves
               27
               28

James C. Mahan
U.S. District Judge
                1     to enforce the settlement agreement. Id. Magistrate Judge Koppe recommends granting Nye
                2     County’s motion. (ECF No. 162).
                3     II.    LEGAL STANDARD
                4            This court “may accept, reject, or modify, in whole or in part, the findings or
                5     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
                6     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
                7     determination of those portions of the [report and recommendation] to which objection is made.”
                8     28 U.S.C. § 636(b)(1).
                9            Where a party fails to object, however, the court is not required to conduct “any review at
              10      all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
              11      (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
              12      magistrate judge’s report and recommendation where no objections have been filed. See United
              13      States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
              14      employed by the district court when reviewing a report and recommendation to which no
              15      objections were made).
              16      III.   DISCUSSION
              17             Plaintiffs have not objected to the report and recommendation. Nevertheless, the court
              18      engages in a de novo review to determine whether to adopt the magistrate judge’s findings.
              19             Federal courts have inherent authority to enforce settlement agreements between parties in
              20      pending litigation. In re City Equities Anaheim, Ltd., 22 F.3d 954, 957 (9th Cir. 1994). When
              21      interpreting and enforcing settlement agreements, courts look to state law and corresponding
              22      principles. Jones v. McDaniel, 717 F.3d 1062, 1067 (9th Cir. 2013). In Nevada, a settlement
              23      agreement is an enforceable contract when there has been an offer and acceptance, meeting of the
              24      minds, and consideration. May v. Anderson, 121 Nev. 668, 672 (Nev. 2005).
              25             The parties have executed a complete, written settlement agreement and have agreed to
              26      exchange adequate consideration. See (ECF No. 153). Therefore, the settlement agreement is an
              27      enforceable contract.
              28

James C. Mahan
U.S. District Judge                                                 -2-
                1              Nevada’s longstanding policy is to interpret and enforce contracts based on the written
                2     language, reading words in their usual and ordinary meaning. Ellison, 993 P.2d at 1263; Traffic
                3     Control Servs., Inc. v. United Rentals Nw., Inc., 87 P.3d 1054, 1059 (Nev. 2004). Section five of
                4     the agreement provides:
                5              Upon the consummation of the road right-of-way easement described herein, ABC
                               shall immediately dismiss with prejudice all claims and counter claims asserted in
                6              the Consolidated Cases regarding consolidated case 2:15-cv-46-JCM-PAL (Quiet
                               Title Suit) against COUNTY, with each of the Parties to bear its own costs and
                7              attorney’s fees, except as otherwise stated in this Agreement.
                8     (ECF No. 153). Under this provision, once the parties record the road right-of-way easement,
                9     ABC must file a motion to dismiss Nye County with prejudice. The remaining terms of the
              10      agreement do not contain language limiting or providing exceptions to plaintiffs’ obligation. See
              11      (ECF No. 153).
              12               Because the parties have already recorded the easement, plaintiffs’ failure to file a motion
              13      to dismiss Nye County constitutes a breach of contract. Therefore, the court will adopt the
              14      magistrate judge’s recommendation and enforce the settlement agreement in accordance with its
              15      terms.
              16      IV.      CONCLUSION
              17               Accordingly,
              18               IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Magistrate Judge Koppe’s
              19      report and recommendation (ECF No. 162) be, and the same hereby is, ADOPTED in its entirety.
              20               IT IS FURTHER ORDERED that Nye County’s motion to enforce settlement (ECF NO.
              21      153) be, and the same hereby is, GRANTED.
              22               IT IS FURTHER ORDERED that Nye County be, and the same hereby is, DISMISSED
              23      with prejudice.
              24               DATED June 26, 2019.
              25                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -3-
